Atkinson, J.
In an action of complaint for land and mesne profits, the petition, which alleged that the defendant was in possession, claiming title under the plaintiff's mortgagee, who had sold the land under the mortgage, and that the debt secured was the debt of plaintiff’s husband and the sale void, was subject to demurrer, it not being alleged that the purchaser at the mortgage sale had notice at the time of the sale that the debt was that of the husband. To meet the demurrer it was not sufficient to allege that the mortgagee had notice, or that two others, one being the defendant, but neither alleged to be the purchaser at the ' mortgage sale, “likewise knew” all the facts stated in the petition.

Judgment affirmed.


All the Justices concur.